Citation Nr: 0948804	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for recurrent tinnitus.

3.	Entitlement to service connection for basal cell carcinoma 
of the right temple.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1965 to 
February 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran testified before a Decision Review Officer at a 
December 2007 hearing conducted at the RO.  A transcript of 
the hearing is of record.

The issue of entitlement to service connection for recurrent 
tinnitus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The Veteran is not diagnosed with a bilateral hearing loss 
disability for VA purposes.

2.	Basal cell carcinoma of the right temple was not 
manifested in active service and any current basal cell 
carcinoma is not otherwise etiologically related to such 
service.


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active duty service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2009).

2.	Basal cell carcinoma of the right temple was not incurred 
in or aggravated by active duty service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in June 2007.  The 
RO's July 2006 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The July 2006 letter also included notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess v. Nicholson , 19 Vet. App. 473, 484 (2006).  
Finally the letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  The duty to notify the Veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103. 

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).

Service treatment records are associated with claims file.  
Post-service private treatment records and reports have also 
been obtained.  The appellant has not identified any 
additional VA or private treatment records that should be 
obtained prior to a Board decision.  Therefore, VA's duty to 
further assist the Veteran in locating additional records has 
been satisfied.  The Veteran was afforded a VA audiological 
examination in May 2007.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
Veteran's claim for basal cell carcinoma, and the Board notes 
that the evidence of record does not warrant one.  See 38 
C.F.R. § 3.159(c)(4) (2009).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that his basal cell 
carcinoma of the right temple is etiologically related to 
active service.  As he is not competent to provide evidence 
of a diagnosis or etiology of a condition, the record is 
silent for a nexus between the Veteran's current disability 
and his active service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Veteran has not satisfied all the 
elements of McLendon; therefore, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, including organic diseases of 
the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Bilateral Hearing Loss

The Veteran contends he suffers from a bilateral hearing loss 
disability due to acoustic trauma suffered during active 
service.  For purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Upon review, service medical records are negative for a 
hearing loss disability in the either ear.  Post service 
medical evidence include the reports of a May 2007 VA 
audiology examination.  The examination indicated the 
following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
10
15
LEFT
10
25
15
15
20

Speech audiometry revealed speech recognition ability in the 
of 100 percent in both ears.  The VA examiner indicated that 
the Veteran has normal hearing bilaterally.

Considering the results of the May 2007 VA examination, it is 
clear that the Veteran does not currently suffer from a 
current hearing loss disability for VA benefit purposes.  His 
puretone thresholds, at 500, 1000, 2000, 3000, and 4000 
Hertz, were less than 40 in all frequencies, and he did not 
show puretone thresholds of 26 or more in 3 or more 
frequencies in either ear.  His scores on the Maryland CNC 
Test were not less than 94 percent at this examination.  The 
Veteran has not identified any post-service testing revealing 
the presence of hearing loss disability for VA compensation 
purposes.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).

Other than the Veteran's contentions, the record contains no 
competent evidence of a current diagnosis of bilateral 
sensorineural hearing loss.  As Veteran has no competence to 
give a medical opinion on the diagnosis of a condition, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran has bilateral sensorineural hearing 
loss disability for VA purposes.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Basal Cell Carcinoma

The Veteran maintains that his basal cell carcinoma is the 
direct result of his active service.  Specifically, he 
asserts that this disorder is the result of in-service 
herbicide exposure, in particular Agent Orange.

Initially, the Board observes the evidence of record 
indicates the Veteran served within the Republic of Vietnam 
during the applicable period.  As such, exposure to 
herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6) (2009).  
However, the Board notes that presumptive service connection 
is not warranted for the Veteran's claim of entitlement to 
service connection for basal cell carcinoma as this 
disability is not among the diseases listed in 38 C.F.R. § 
3.309(e) (2009) that qualify for presumptive service 
connection.  See also 38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.307(a)(6).

Furthermore, the Veteran has not presented the Board with any 
competent medical opinion, scientific, or competent medical 
evidence linking the Veteran's current disabilities to 
herbicide exposure.  Therefore, the Board concludes that, 
even though exposure to herbicides has been conceded, the 
preponderance of the evidence is against service connection 
as secondary to herbicide exposure.  See Combee v. Brown, 34 
F.3d 1039, 1040 (Fed. Cir. 1994).  See also Notice, 59 Fed. 
Reg. 341-346 (1994); 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996) (the Secretary of VA has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted).

As the Veteran's claim of service connection for basal cell 
carcinoma as secondary to herbicide exposure fails, the Board 
will consider whether the evidence demonstrates that this 
disorder was incurred during service or are otherwise related 
to service.  See Combee, supra.  To this extent, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim, and the claim of service connection for 
basal cell carcinoma must be denied.

With regards to direct service connection, service medical 
records are silent as to any complaint, treatment or 
diagnosis of basal cell carcinoma, or any skin disorder.  In 
addition, a February 1967 Report of Medical History, 
completed and signed by the Veteran upon separation from 
service, indicates a negative history of skin diseases.  
Finally, a February 1967 Report of Medical Examination, also 
completed upon the Veteran's separation from active service, 
indicates a normal skin clinical evaluation.  No chronic 
disorder was indicated.  Thus, there is no medical evidence 
that shows the Veteran suffered from basal cell carcinoma, or 
any other chronic skin disorder, during service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
Veteran has a current diagnosis of basal cell carcinoma.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the Veteran's current 
disability and military service.

In the instant case, the Veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current disabilities and an event or occurrence in service.  
The Board acknowledges that the Veteran himself has claimed 
his currently diagnosed basal cell carcinoma arises from his 
active service, including exposure to herbicides.  However, 
as noted above, as a layman, the Veteran has no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Espiritu, supra.  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service 
connection.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  
Records indicate the Veteran the Veteran was diagnosed with 
basal cell carcinoma of the right temple in approximately 
July 2001.  This represents more than 30 years for this 
disorder since the Veteran separated from service; this 
significant lapse in time between the active service and the 
first evidence of a disorder weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that his basal 
cell carcinoma is etiologically related to his active 
service.  The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is also probative evidence against the claim 
for direct service connection.  Finally, service connection 
for the Veteran's disorder may not be presumed as due to in-
service herbicide exposure, as it is not among the specific 
diseases enumerated in 38 C.F.R. § 3.309(e).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection 
basal cell carcinoma of the right temple, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for basal cell carcinoma of the right 
temple is denied.


REMAND

The Veteran contends he is entitled to service connection for 
recurrent tinnitus as a direct result of active service.  
Specifically, he contends that he was subjected to acoustic 
trauma as a door gunner of a helicopter while serving in the 
Republic of Vietnam.  During the development of his claim, 
the Veteran was provided a VA audiological examination in May 
2007.  The VA examiner noted the Veteran current complaints 
of tinnitus, as well as his assertion that he experienced 
tinnitus in service, though it went away for a period of 
years, only recently recurring.  However, at the December 
2007 RO hearing, the Veteran testified that the VA examiner 
misunderstood him, and this he has experienced tinnitus 
constantly since separation from service, with a recent 
increase in symptomatology.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  The duty to provide the 
Veteran with an adequate examination includes an accurate 
review of the facts of the Veteran's claim.  As the Veteran 
has indicated the May 2007 VA examination and opinion were 
based on inaccurate facts, the he must be provided a new VA 
examination to determine whether his current tinnitus is 
etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiological 
examination for the purpose of 
ascertaining the etiology of his recurrent 
tinnitus.  The claims file, including a 
copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether the Veteran's 
current tinnitus is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), etiologically related to any 
event or injury in service.  A detailed 
rationale should be provided for all 
opinions. 

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


